Exhibit 10.3

 

SIXTH AMENDMENT TO

EMPLOYMENT AGREEMENT

 

This Sixth Amendment to Employment Agreement is made as of the 28th day of
January, 2009, by and between Standard Parking Corporation, a Delaware
corporation (the “Company”), and Michael K. Wolf (the “Executive”).

 


RECITALS


 

A.            The Executive and Standard Parking, L.P., a Delaware limited
partnership (“SPLP”), previously executed a certain Employment Agreement dated
as of March 26, 1998 (the “Original Employment Agreement”).  The Original
Employment Agreement was modified by that certain Amendment To Employment
Agreement dated as of June 19, 2000 by and between the APCOA/Standard
Parking, Inc. (“A/SP”) and Executive (the “First Amendment”), that certain
Second Amendment To Employment Agreement dated as of December 6, 2000 by and
between A/SP and Executive (the “Second Amendment”), that certain Third
Amendment To Employment Agreement dated as of April 1, 2002 by and between A/SP
and Executive (the “Third Amendment”), that certain Fourth Amendment To
Employment Agreement dated December 31, 2003 by and between the Company and
Executive (the “Fourth Amendment”) and that certain Fifth Amendment To
Employment Agreement dated December 18, 2008 (the “Fifth Amendment”).  The
Original Employment Agreement, as modified by the First Amendment, Second
Amendment, Third Amendment, Fourth Amendment and Fifth Amendment, is hereafter
referred to as the “Agreement”.  The Company is the successor-in-interest to all
of SPLP’s and A/SP’s rights, and has assumed all of SPLP’s and A/SP’s
obligations, under the Agreement.

 

B.            The Company and Executive have agreed to modify certain provisions
of the Agreement as set forth below.

 

NOW, THEREFORE, in consideration of the Recitals, the mutual promises and
undertakings herein set forth, and the sum of Ten Dollars ($10.00) in hand paid,
the receipt and sufficiency of which consideration are hereby acknowledged, the
parties hereby agree that the Agreement shall be deemed modified and amended,
effective immediately, as follows:

 

1.                                       Section 6 of the Agreement shall be
amended to read, in its entirety as so amended, as follows:

 

“6.           Protection of Company Assets.

 

(a)           Trade Secret and Confidential Information.  The Executive
recognizes and acknowledges that the acquisition and operation of, and the
providing of consulting services for, parking facilities is a unique enterprise
and that there are relatively few firms engaged in these businesses in the
primary areas in which the Parking Companies operates.  The Executive further
recognizes and acknowledges that as a result of his employment with

 

--------------------------------------------------------------------------------


 

the Parking Companies, the Executive has had and will continue to have access to
confidential information and trade secrets of the Parking Companies that
constitute proprietary information that the Parking Companies are entitled to
protect, which information constitutes special and unique assets of the Parking
Companies, including without limitation (i) information relating to the Parking
Companies’ manner and methods of doing business, including without limitation,
strategies for negotiating leases and management agreements; (ii) the identity
of the Parking Companies’ clients, customers, prospective clients and customers,
lessors and locations, and the identity of any individuals or entities having an
equity or other economic interest in any of the Parking Companies to the extent
such identity has not otherwise been voluntarily disclosed by any of the Parking
Companies; (iii) the specific confidential terms of management agreements,
leases or other business agreements, including without limitation the duration
of, and the fees, rent or other payments due thereunder; (iv) the identities of
beneficiaries under land trusts; (v) the business, developments, activities or
systems of the Parking Companies, including without limitation any marketing or
customer service oriented programs in the development stages or not otherwise
known to the general public; (vi) information concerning the business affairs of
any individual or firm doing business with the Parking Companies;
(vii) financial data and the operating expense structure pertaining to any
parking facility owned, operated, leased or managed by the Parking Companies or
for which the Parking Companies have or are providing consulting services;
(viii) information pertaining to computer systems, including but not limited to
computer software, used in the operation of the Parking Companies; and
(ix) other confidential information and trade secrets relating to the operation
of the Company’s business (the matters described in this sentence hereafter
referred to as the “Trade Secret and Confidential Information”).

 

(b)           Customer Relationships.  The Executive understands and
acknowledges that the Company has expended significant resources over many years
to identify, develop, and maintain its clients.  The Executive additionally
acknowledges that the Company’s clients have had continuous and long-standing
relationships with the Company and that, as a result of these close, long-term
relationships, the Company possesses significant knowledge of its clients and
their needs.  Finally, the Executive acknowledges the Executive’s association
and contact with these clients is derived solely from his employment with the
Company.  The Executive further acknowledges that the Company does business
throughout the United States and that the Executive personally has significant
contact with the Company customers solely as a result of his relationship with
the Company.

 

(c)           Confidentiality.  With respect to Trade Secret and Confidential
Information, and except as may be required by the lawful order of a court of
competent jurisdiction, the Executive agrees that he shall:

 

2

--------------------------------------------------------------------------------


 

(i)        hold all Trade Secret and Confidential Information in strict
confidence and not publish or otherwise disclose any portion thereof to any
person whatsoever except with the prior written consent of the Company;

 

(ii)       use all reasonable precautions to assure that the Trade Secret and
Confidential Information are properly protected and kept from unauthorized
persons;

 

(iii)      make no use of any Trade Secret and Confidential Information except
as is required in the performance of his duties for the Company; and

 

(iv)      upon termination of his employment with the Company, whether voluntary
or involuntary and regardless of the reason or cause, or upon the request of the
Company, promptly return to the Company any and all documents, and other things
relating to any Trade Secret and Confidential Information, all of which are and
shall remain the sole property of the Company.  The term “documents” as used in
the preceding sentence shall mean all forms of written or recorded information
and shall include, without limitation, all accounts, budgets, compilations,
computer records (including, but not limited to, computer programs, software,
disks, diskettes or any other electronic or magnetic storage media), contracts,
correspondence, data, diagrams, drawings, financial statements, memoranda,
microfilm or microfiche, notes, notebooks, marketing or other plans, printed
materials, records and reports, as well as any and all copies, reproductions or
summaries thereof.

 

Notwithstanding the above, nothing contained herein shall restrict the Executive
from using, at any time after his termination of employment with the Company,
information which is in the public domain or knowledge acquired during the
course of his employment with the Company which is generally known to persons of
his experience in other companies in the same industry.

 

(d)           Assignment of Intellectual Property Rights.  The Executive agrees
to assign to the Company any and all intellectual property rights including
patents, trademarks, copyright and business plans or systems developed, authored
or conceived by the Executive while so employed and relating to the business of
the Company, and the Executive agrees to cooperate with the Company’s attorneys
to perfect ownership rights thereof in the Company or any one or more of the
Company. This agreement does not apply to an invention for which no equipment,
supplies, facility or Trade Secret and Confidential Information of the Company
was used and which was developed entirely on the Executive’s own time, unless
(i) the invention relates either to the business of the Company or to actual or
demonstrably anticipated research or development of the Parking Companies, or
(ii) the

 

3

--------------------------------------------------------------------------------


 

invention results from any work performed by the Executive for the Parking
Companies.

 

(e)           Inevitable Disclosure.  Based upon the Recitals to this Agreement
and the representations the Executive has made in sections 6(a) and 6(b) above,
the Executive acknowledges that the Company’s business is highly competitive and
that it derives significant value from both its Trade Secret and Confidential
Information not being generally known in the marketplace and from their
long-standing near-permanent customer relationships.  Based upon this
acknowledgment and his acknowledgments in sections 6(a) and 6(b), the Executive
further acknowledges that he inevitably would disclose the Company’s Trade
Secret and Confidential Information, including trade secrets, should the
Executive serve as director, officer, manager, supervisor, consultant,
independent contractor, owner of greater than 1% of the stock, representative,
agent, or executive (where the Executive’s duties as an employee would involve
any level of strategic, advisory, technical, creative sales, or other similar
input) for any person, partnership, joint venture, firm, corporation, or other
enterprise which is a competitor of the Company engaged in providing parking
facility management services because it would be impossible for the Executive to
serve in any of the above capacities for such a competitor of the Company
without using or disclosing the Company’s Trade Secret and Confidential
Information, including trade secrets.  The above acknowledgment concerning
inevitable disclosure is a rebuttable presumption.  Executive may, in particular
circumstances, rebut the presumption by proving by clear and convincing evidence
that the Executive would not inevitably disclose trade secret or confidential
information were he to accept employment or otherwise act in a capacity that
would arguably violate this Agreement

 

(f)            Non-Solicitation.  The Executive agrees that while he is employed
by the Company and for a period of twenty-four (24) months after the Date of
Termination, the Executive shall not, directly or indirectly:

 

(i)        without first obtaining the express written permission of the
Company’s General Counsel, which permission may be withheld solely in the
Company’s discretion, directly or indirectly contact or solicit business from
any client or customer of the Company with whom the Executive had any contact or
about whom the Executive acquired any Trade Secret or Confidential Information
during his employment with the Company or about whom the Executive has acquired
any information as a result of his employment with the Company.  Likewise, the
Executive shall not, without first obtaining the express written permission of
the Company’s General Counsel which permission may be withheld solely in the
Company’s discretion, directly or indirectly contact or solicit business from
any person responsible for referring business to the Company or who regularly
refers business to the Company with whom the Executive had any contact or about

 

4

--------------------------------------------------------------------------------


 

whom the Executive acquired any Trade Secret or Confidential Information during
his employment with the Company or about whom the Executive has acquired any
information as a result of his employment with the Company.  The Executive’s
obligations set forth in this section are in addition to those obligations and
representations, including those regarding Trade Secret and Confidential
Information and inevitable disclosure of the Trade Secret and Confidential
Information of the Parking Companies set forth in this section 6; or

 

(ii)       take any action to recruit or to directly or indirectly assist in the
recruiting or solicitation for employment of any officer, employee or
representative of the Parking Companies.

 

It is not the intention of the Company to interfere with the employment
opportunities of former employees except in those situations, described above,
in which such employment would conflict with the legitimate interests of the
Company.  If the Executive, after the termination of his employment hereunder,
has any question regarding the applicability of the above provisions to a
potential employment opportunity, the Executive acknowledges that it is his
responsibility to contact the Company so that the Company may inform the
Executive of its position with respect to such opportunity.

 

(g)           Salary Continuation Payments.  As additional consideration for the
representation and restrictions contained in this Section 6, if Executive’s
termination occurs for any reason (including without limitation the Company’s
effective termination of Executive’s employment at the end of any Employment
Period expiring prior to March 26, 2015 by reason of the Company’s election to
give a Notice of Nonrenewal pursuant to Section 1) other than for Cause or by
reason of Executive’s voluntary termination as provided in
Section 4(c) (“Voluntary Termination”), then in addition to any amounts payable
by the Company to the Date of Termination as provided in Section 4(d) and
without in any manner releasing, impairing or altering to any extent any of
Executive’s rights pursuant to any other provisions of this Agreement, the
Company agrees to pay Executive amounts (the “Salary Continuation Payments”)
which, when combined with all any and all amounts that may be payable to
Executive by the Company pursuant to Section 5(a) or Section 5(e), will total
Executive’s Annual Base Salary and Annual Target Bonus as in effect immediately
preceding the Date of Termination for a period of twenty-four (24) months
following (i) the Date of Termination, or (ii) the last day of the Employment
Period if the Company gives a Notice of Nonrenewal (the “Salary Continuation
Payments”).  The Salary Continuation Payments shall be payable as and when such
amounts would be paid in accordance with Section 3(a) and (b) above.  In the
event of a Voluntary Termination, or if Executive is terminated for Cause, or if
the Company terminates Executive’s employment at the end of any Employment

 

5

--------------------------------------------------------------------------------


 

Period expiring on or after March 26, 2015 by reason of any Notice of Nonrenewal
given pursuant to Section 1, the Salary Continuation Payments shall be reduced
to the agreed total amount of $50,000, payable over a 12-month period following
the Date of Termination in equal monthly installments.  In the event Executive
breaches this Agreement at any time during the 24-month period following the
Date of Termination, the Company’s obligation to continue any Salary
Continuation Payments shall immediately cease, and the Executive shall
immediately return to the Company all Salary Continuation Payments paid up to
that time.  The termination of Salary Continuation Payments shall not waive any
other rights at law or equity which the Company may have against Executive by
virtue of his breach of this Agreement. The Company’s obligation to make Salary
Continuation Payments shall also cease with respect to periods after Executive’s
death.

 

(h)           Remedies.  The Executive acknowledges that the Company would be
irreparably injured by a violation of the covenants of this section 6 and agrees
that the Company, or any one or more of the Parking Companies, in addition to
any other remedies available to it or them for such breach or threatened breach,
shall be entitled to a preliminary injunction, temporary restraining order, or
other equivalent relief, restraining the Executive from any actual or threatened
breach of any of the provisions of this section 6.  If a bond is required to be
posted in order for the Company or any one or more of the Company to secure an
injunction or other equitable remedy, the parties agree that said bond need not
exceed a nominal sum.  This section shall be applicable regardless of the reason
for the Executive’s termination of employment, and independent of any alleged
action or alleged breach of any provision hereby by the Company.  If at any time
any of the provisions of this section 6 shall be determined to be invalid or
unenforceable by reason of being vague or unreasonable as to duration, area,
scope of activity or otherwise, then this section 6 shall be considered
divisible (with the other provisions to remain in full force and effect) and the
invalid or unenforceable provisions shall become and be deemed to be immediately
amended to include only such time, area, scope of activity and other
restrictions, as shall be determined to be reasonable and enforceable by the
court or other body having jurisdiction over the matter, and the Executive
expressly agrees that this Agreement, as so amended, shall be valid and binding
as though any invalid or unenforceable provision had not been included herein.

 

(i)            Attorneys’ Fees.  In the event of litigation in connection with
or concerning the subject matter of this Agreement, the prevailing party shall
be entitled to recover all costs and expenses of litigation incurred by it,
including without limitation attorneys’ fees and, in the case of the Company,
reasonable compensation for the services of its internal personnel.”

 

2.                                       The third sentence of Section 5(a) of
the Agreement is hereby deleted in its entirety.

 

6

--------------------------------------------------------------------------------


 

3.                                       The reference to “Section 5(d)”
contained in Section 5(d) of the Agreement is hereby corrected and modified to
read, as so modified, “Section 4(d)”.

 

4.                                       Except as expressly modified above, all
of the remaining terms and provisions of the Agreement are hereby ratified and
confirmed in all respects, and shall remain in full force and effect in
accordance with their terms.

 

IN WITNESS WHEREOF, the Company and Executive have executed this Sixth Amendment
to Employment Agreement as of the day and year first above written.

 

COMPANY:

 

EXECUTIVE:

 

 

 

STANDARD PARKING CORPORATION,

 

 

a Delaware corporation

 

/s/ Michael K. Wolf

 

 

Michael K. Wolf

By:

/s/ James A. Wilhelm

 

 

 

James A. Wilhelm

 

 

 

President and Chief Executive Officer

 

 

 

7

--------------------------------------------------------------------------------